11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Sergio Gonzalez,                              * From the 385th District Court
                                               of Midland County
                                               Trial Court No. CR48359.

Vs. No. 11-17-00197-CR                        * June 29, 2018

The State of Texas,                           * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.